DETAILED ACTION
This office action is in response to the application filed on 06/26/2020.
Claims 1-20 are pending in the application and have been examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claims recites the term “resisters” and should recite “registers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson (U.S. Patent Application Publication 2006/0271764).
Regarding claim 1, Nilsson discloses a method of configuring a radio with a distributed processing system that comprises a plurality of radio channels and a main processor [Fig. 4; the system includes a complex computing unit having multiple channels and a main processor core; the main processor core includes an integer execution unit and a program control unit], the method comprising: triggering a stream in a co-processor of a radio channel of the radio channels, wherein the co-processor is in communication with the main processor [paragraph 0052; the complex computing unit is controlled by inputting instruction words], and wherein the co-processor is configured to access registers of the radio channel [paragraph 0056; each channel 
Regarding claims 2, 7, and 13-14, Nilsson discloses the method of Claim 1, further comprising executing a second stream in a second co-processor of a second radio channel of the radio channels concurrent with executing the stream in the co-processor [paragraph 0034; the channels are capable of operating concurrently].
Regarding claims 3, 8, and 15, Nilsson discloses the method of Claim 1, wherein the triggering is in response to an input signal received by a trigger interface of the radio channel from a baseband processor that is external to the distributed processing system [Fig. 1, paragraphs 0030-0033; the system receives external signals that trigger processing of data within the processors and channels].
Regarding claim 4, Nilsson discloses the method of Claim 1, wherein the main processor provides a trigger for the triggering [Fig. 4, paragraph 0049; a program control unit within the processor core sends execution information to the channels].
Regarding claims 5 and 16, Nilsson discloses the method of Claim 1, wherein a main co-processor provides a trigger for the triggering, and wherein the main co-processor is in communication with the main processor, the co-processor and other co-processors in other radio channels of the radio channels [Fig. 4, paragraph 0049; the system includes a program control unit that provides an interface between the integer execution unit and the complex computing unit; in this interpretation, the program control unit itself functions as a co-processor to the integer execution unit], the main co-processor configured to trigger a third stream in the first co-processor and a fourth stream in the second co-processor [Fig. 4, paragraph 0049; the program control unit controls instructions that are executed in the channels].
Regarding claims 6 and 9, Nilsson discloses the method of Claim 1, further comprising providing an interrupt to the main processor via a dedicated signal line in response to the executing [paragraph 0059; when a channel finishes an operation, it sends a signal to the processor core].
Regarding claim 10, Nilsson discloses the stream processing system of Claim 7, wherein the ARM processor is configured to execute higher latency instructions, and the transmit channel stream processors are configured to execute lower latency instructions that have a lower latency than the high latency instructions [paragraphs 0037, 0056; the integer execution unit executes RISC instructions while the channels execute SIMD instructions].
Regarding claim 11, Nilsson discloses the stream processing system of Claim 7, wherein the transmit channels comprise at least four transmit channels and the receive channels comprise at least four receive channels [paragraphs 0034-0035; the channels are 4-way channels].
Regarding claim 12, Nilsson discloses the stream processing system of Claim 7, wherein the transmit channel stream processor of each of the transmit channels includes dedicated 
Regarding claim 17, Nilsson discloses the distributed processing system of Claim 16, wherein the main co-processor is configured to queue multiple requests for the first co-processor and the second co-processor [Fig. 5; paragraph 0056; the program control unit includes issue control logic that controls which instructions are issued to the complex computing units and when they are issued; the issue logic holds instructions until they are issued to the complex computing units].
Regarding claim 18, Nilsson discloses the distributed processing system of Claim 13, wherein the first co-processor comprises dedicated circuitry configured to execute a subset of instructions of the first co-processor [Fig. 4; each channel of the complex computing unit comprises dedicated logic for executing instructions].
Regarding claim 19, Nilsson discloses the distributed processing system of Claim 13, wherein the main processor is configured to execute more computationally intensive instructions and the first co-processor is configured to execute less computationally intensive instructions [the integer execution unit executes RISC instructions while each channel executes a portion of a SIMD instruction].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson.
Regarding claim 20, Nilsson discloses the distributed processing system of Claim 13, wherein the distributed processing system is configured to receive a high level command and write to registers of a plurality of radio channels in response to receiving the high level command, and wherein the plurality of radio channels comprise the first radio channel and the second radio channel [paragraphs 0037, 0052; the system uses a SIMD architecture for executing instructions, where a program control unit sends instruction data to the channels of the SIMD architecture]. Nilsson does not explicitly disclose that there are at least one hundred channels in the SIMD system. However, a person having skill in the art would have recognized that such a system would benefit from the techniques of Nilsson for all the same reasons described in Nilsson. Furthermore, a person having skill in the art would have understood the tradeoffs between processing throughput and processing utilization when dealing with a SIMD architecture (more channels leads to greater throughput and lower utilization). It therefore would have been obvious to a person having skill in the art to apply the techniques of Nilsson to a system having more than one hundred channels because such a system would improve performance over a narrower system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.